DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-3 are pending. Claims 4-50 are canceled.

Claims 1-3 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/060209, filed 4/20/2018, which claims priority from United Kingdom of Great Britain and Northern Ireland applications GB1706223.3, filed 4/20/2017, GB1706225.8, filed 4/20/2017, GB1706228.2, filed 4/20/2017, GB1706224.1, filed 4/20/2017, GB1706231.6, filed 4/20/2017, GB1706229, filed 4/20/2017, GB1706226.6, filed 4/20/2017, GB1706230.8, filed 4/20/2017, and GB1706227.4, filed 4/20/2017, which is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in United Kingdom of Great Britain and Northern Ireland on 4/20/2021. It is noted, however, that applicant has not filed a certified copy of the GB1706223.3, applications as required by 37 CFR 1.55.

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-3 are rejected as vague and indefinite for reciting the term “ADCxAXL” as the sole means of identifying the claimed molecules. The use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify ADCxAXL, for example, by including the structure and the sequences.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Berkel (US 20210093731 A1, published 4/1/2021, effective filed date 2/8/2017).
Van Berkel discloses a structure of a conjugate comprising the formula Ab-(DL)ρ, wherein DL is

    PNG
    media_image1.png
    482
    914
    media_image1.png
    Greyscale
in claim 79. 
Van Berkel discloses the antibody comprises a heavy chain having the sequence of SEQ ID NO: 3 paired with a light chain having the sequence of SEQ ID NO: 4 (paragraph [0074]; claim 95, 96).
Van berkel further discloses a method of treating cancer comprising administering to a patient the pharmaceutical composition comprising the conjugate, and further comprising a therapeutically effective amount of a chemotherapeutic agent. (paragraph [0227]; claim 99; claim 101).
The structure and sequences of Van Berkel are identical to the instantly claimed structure and sequences (Instant Specification page 26-27; See also below).



Structure from Instantly Claimed “ADCxAXL”	Structure from Van Berkel Claim 79

    PNG
    media_image2.png
    313
    593
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    482
    914
    media_image1.png
    Greyscale

Van Berkel SEQ ID NO: 3 vs Instant SEQ ID NO: 3
    PNG
    media_image3.png
    612
    724
    media_image3.png
    Greyscale


Van Berkel SEQ ID NO: 4 vs Instant SEQ ID NO: 4

    PNG
    media_image4.png
    299
    721
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10544223. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of U.S. Patent No. 10544223 discloses a method for treating cancer in an individual, the method comprising administering to the individual an effective amount of ADCxAXL and a secondary agent. The structure and sequences of ADCxAXL of claim 1 of U.S. Patent No. 10544223 are identical to the instantly claimed structure and sequences of ADCxAXL.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79-90, and 95-101 of copending Application No. 16/484,328 (). Although the claims at issue are not identical, they are not patentably distinct from each other.
ρ, wherein DL is

    PNG
    media_image1.png
    482
    914
    media_image1.png
    Greyscale
 
Claims 95-96 of copending Application No. 16/484,328 discloses the antibody comprises a heavy chain having the sequence of SEQ ID NO: 3 paired with a light chain having the sequence of SEQ ID NO: 4.
Claims 99 and 101 of copending Application No. 16/484,328 further discloses a method of treating cancer comprising administering to a patient the pharmaceutical composition comprising the conjugate, and further comprising a therapeutically effective amount of a chemotherapeutic agent. 
The structure and sequences of copending Application No. 16/484,328 are identical to the instantly claimed structure and sequences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
5. 	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643